In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00134-CR



            L.T. ETCHISON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 18th District Court
               Johnson County, Texas
               Trial Court No. F48379




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                   MEMORANDUM OPINION
       L.T. Etchison, Jr., attempts to appeal his convictions of two counts of delivery of a

controlled substance and two counts of possession of a controlled substance. This Court is without

jurisdiction to consider Etchison’s appeal because Etchison had no right of appeal due to his plea

bargain with the State.

       The trial court’s certification of right of appeal filed in this matter shows that this was a

plea bargain case in which Etchison had no right of appeal. The Texas Legislature has granted a

very limited right of appeal in plea bargain cases. Rule 25.2 of the Texas Rules of Appellate

Procedure details that right as follows:

              (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant—a
       defendant may appeal only:

                (A)       those matters that were raised by written motion filed and ruled on
                          before trial, or

                (B)       after getting the trial court’s permission to appeal.

TEX.. R. APP. P. 25.2(a)(2). The appellate record filed in this matter contains no written motions

filed by Etchison and ruled on before trial. Further, there is no indication in the record that

Etchison obtained the trial court’s permission to appeal. To the contrary, the trial court’s

certification indicates that Etchison has no right of appeal. Pursuant to Rule 25.2(d) of the Texas

Rules of Appellate Procedure, this Court is required to dismiss an appeal if, as in this case, the trial

court’s certification indicates no right of appeal. See TEX. R. APP. P. 25.2(d).




                                                     2
       On August 10, 2015, we informed Etchison of the apparent defect in our jurisdiction over

his appeal and afforded him the opportunity to respond and, if possible, to cure such defect.

Etchison did not respond to our letter.

       Because Etchison’s plea agreement prevents an appeal and because the trial court’s

certification correctly indicates that Etchison is without a right of appeal, we dismiss this appeal

for want of jurisdiction.




                                                  Ralph K. Burgess
                                                  Justice


Date Submitted:        September 14, 2015
Date Decided:          September 15, 2015

Do Not Publish




                                                 3